     2:18-mn-02873-RMG         Date Filed 05/12/21      Entry Number 1581         Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

                                               )
IN RE: AQUEOUS FILM-FORMING                    )    MDL No. 2:18-mn-2873-RMG
FOAMS PRODUCTS LIABILITY                       )
LITIGATION                                     )    CASE MANAGEMENT ORDER NO. 17
                                               )
                                               )    This Order Relates to All Actions.
                                               )
                                               )
                                               )
                                               )

                            Procedure Governing Motions to Seal

1.     This Case Management Order (“CMO”) governs the procedure by which a party may

       seek leave of Court to file a document under seal. This CMO governs sealing procedure

       in both global and member case litigation.

2.     The “public and press have a qualified right of access to judicial documents and records

       filed in civil and criminal proceedings.” Doe v. Pub. Citizen, 749 F.3d 246, 265 (4th Cir.

       2014). For “a right of access to a document to exist under either the First Amendment or

       the common law, the document must be a ‘judicial record,’” which is a record that

       “play[s] a role in the adjudicative process, or adjudicate[s] substantive rights.” In re U.S.

       for an Ord. Pursuant to 18 U.S.C. § 2703(D), 707 F.3d 283, 290 (4th Cir. 2013). This

       qualified right of access is derived from both common law and the First Amendment.

       “The common law presumes a right to inspect and copy judicial records and documents.”

       Stone v. Univ. of Md. Med. Sys. Corp., 855 F.2d 178, 180 (4th Cir. 1988). This

       presumption may be rebutted “if countervailing interests heavily outweigh the public

       interests in access.” Rushford v. New Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir.

       1988). The First Amendment right of access is more difficult to overcome, but applies to
2:18-mn-02873-RMG         Date Filed 05/12/21      Entry Number 1581        Page 2 of 5




  documents only if “the place and process have historically been open to the press and

  general public” and “public access plays a significant positive role in the functioning of

  the particular process in question.” Baltimore Sun v. Goetz, 886 F.2d 60, 64 (4th Cir.

  1989). To determine if the First Amendment’s protection applies, the district court must

  “employ the ‘experience and logic’ test, asking: (1) whether the place and process have

  historically been open to the press and general public, and (2) whether public access

  plays a significant positive role in the functioning of the particular process in question.”

  Id. at 291 (internal quotation marks omitted). If the First Amendment right of access does

  apply, “access may be denied only on the basis of a compelling governmental interest,

  and only if the denial is narrowly tailored to serve that interest.” Stone, 855 F.2d at 180.

  Moreover, when faced with a motion to seal, the district court must consider the type of

  motion or filing to which the judicial record is related. For instance, because dispositive

  motions “serve[ ] as a substitute for trial” they are subject to the “more rigorous First

  Amendment standard”; therefore, filings on a dispositive motion can be sealed “only on

  the basis of a compelling governmental interest, and only if the denial is narrowly

  tailored to serve that interest.” Stone, 855 F.2d at 180. Rule 26 of the Federal Rules of

  Civil Procedure provides that the district court may “for good cause” protect a party from

  revealing trade secrets or confidential information. Fed. R. Civ. P. 26(c)(1)(G). But, once

  a document that had been produced under the parties’ discovery confidentiality order is

  attached to a dispositive motion, the discovery document should be unsealed absent some

  overriding interest in keeping it sealed. See Rushford, 846 F.2d at 252. This is because

  “the authority granted to a court under Rule 26(c) to require special handling of

  information gathered during discovery is constrained by the public’s right of access to



                                           2
     2:18-mn-02873-RMG         Date Filed 05/12/21      Entry Number 1581         Page 3 of 5




       judicial records.” Kinetic Concepts, Inc. v. Convatec Inc., No. 1:08-cv-0918, 2010 WL

       1418312, at *7 (M.D.N.C. Apr. 2, 2010). Indeed, “[t]here is a highly-developed body of

       case law governing the handling of discovery documents and other materials filed with

       courts under seal in civil cases.” Level 3 Comms, LLC v. Limelight Networks, Inc., 611 F.

       Supp. 2d 572, 576 (E.D. Va. 2009). At bottom, the “reasons for granting a protective

       order to facilitate pre-trial discovery may or may not be sufficient to justify proscribing

       the First Amendment right of access to judicial documents.” Rushford, 846 F.2d at 254.

3.     In light of the foregoing, any party seeking to seal a document in this MDL, whether the

       document is an exhibit or portion of a legal brief, must adhere to Local Rule 5.03 D.S.C.

       and the Court’s procedure, as follows:

A.     The movant shall file on the public docket, 2:18-mn-2873, a “Motion to Seal” with

       memorandum. The memorandum must identify with specificity:

       (i)   the motion or filing, with docket citation, to which the document at issue is relevant

             (i.e., the document sought to be sealed is “Exhibit A to Defendant’s Reply in

             Support of Motion to Dismiss for Lack of Personal Jurisdiction filed at Dkt. No.

             100”),

       (ii) the documents or portions thereof sought to be sealed,

       (iii) the reasons why sealing is necessary,

       (iv) an explanation for each document or group of documents why less drastic

             alternatives (such as redaction) would not afford adequate protection, and

       (v) argument on all factors that govern sealing under the controlling law, such as those

             referenced in Paragraph 2.




                                                 3
     2:18-mn-02873-RMG          Date Filed 05/12/21     Entry Number 1581       Page 4 of 5




       Conclusory statements or rote recitation of the law will result in the Motion to Seal’s

       immediate dismissal without prejudice with leave to refile. See, e.g., In re Knight Publ’g

       Co., 743 F.2d 231, 235-36 (4th Cir. 1984). The memorandum need not provide a factual

       background; instead, it must succinctly identify the controlling law and apply it to each

       document or group of documents at issue. The movant shall endeavor to limit the

       memorandum to 8 pages in length, which may be reasonably exceeded if voluminous

       documents or groups of documents are at issue.

B.     The Motion to Seal shall be accompanied by four Exhibits filed on the public docket:

       (i)   a non-confidential and descriptive index of the documents sought to be sealed,

       (ii) counsel’s certification of compliance with Local Rule 5.03 D.S.C and CMO No. 17,

       (iii) a placeholder sheet stating, “Confidential Documents Contemporaneously

              Submitted to the Court for In Camera Review in Compliance with CMO No. 17,”

              and

       (iv) a proposed order.

C.     Immediately after filing the Motion to Seal, the movant shall submit to the Court, via

       email to gergel_ecf@scd.uscourts.gov and blaise_niosi@scd.uscourts.gov:

       (i) a cover letter stating that the enclosed documents are submitted for in camera

             review pursuant to the Motion to Seal filed on 2:18-mn-2783 at Dkt. No. [XX] on

             [date],

       (ii) the documents sought to be sealed, which shall be clearly labeled to correspond with

             the index filed pursuant to Paragraph B(i), and

       (iii) the proposed order in Word Document format.




                                                 4
     2:18-mn-02873-RMG        Date Filed 05/12/21      Entry Number 1581        Page 5 of 5




D.     A Motion to Seal must be filed in compliance with CMO No. 2.A, which requires that

       Co-Lead Counsel sign the motion or that the movant otherwise first move for and obtain

       leave of Court. Failure to comply with CMO No. 2.A will result in the Motion to Seal’s

       immediate dismissal without prejudice with leave to refile.

E.     A Motion to Seal must be filed in compliance with Local Rule 7.02 D.S.C., which

       requires that the motion contain an affirmation by movant’s counsel that he or she

       conferred or attempted to confer in good faith with opposing counsel prior to bringing the

       Motion to Seal. Failure to comply with Local Rule 7.02 D.S.C. will result in the Motion

       to Seal’s immediate dismissal without prejudice with leave to refile.

       AND IT IS SO ORDERED.



                                             s/ Richard Mark Gergel
                                             Richard Mark Gergel
                                             United States District Judge

May 12, 2021
Charleston, South Carolina




                                                5
